PER CURIAM.
Concluding that All Dade Insurance, Inc. [All Dade] was not a “hold-over” tenant, see Greentree Amusement Arcade, Inc. v. Greenacres Dev. Corp., 401 So.2d 915 (Fla. 4th DCA 1981), we reverse the final summary judgment as to damages entered in favor of Lincoln National Life Insurance Company. We also reverse the award of attorney’s fees pursuant to section 57.105(1), Florida Statutes (1997), against All Dade as there was a justicable issue of law raised by All Dade. See Florida Dept. of HRS v. Morse, 708 So.2d 640 (Fla. 3d DCA 1998). The cause is remanded for further proceedings consistent herewith.
Reversed and remanded.